DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2021 was filed after the mailing date of 7/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the claim recites a third neural network. However there is no recitation of a first or second neural network in any of the preceding claims in which claim 6 depends on. It is unclear if the invention comprises a first neural network and a second neural network. It is noted that claim 4 does recite first and second neural networks.

  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satoh et al (US20200410274).
Regarding claim 1, Satoh discloses a computer-implemented method comprising: 
determining, using computer hardware components (112 in fig. 1), an entry of an occupancy map of a vicinity of a vehicle (para. [0065], The situation recognition section 153 performs a process of recognizing a situation regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100. The situation recognition map is supposed, for example, to be an Occupancy Grid Map) by: 
acquiring first sensor data of a first sensor in the vicinity of the vehicle (distance sensor in fig. 2, para. [0088], [0098], Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor); 
acquiring second sensor data of a second sensor in the vicinity of the vehicle (211 and 212 in fig. 2, para. [0084], The image processing apparatus 200 depicted in FIG. 2 inputs a far-infrared image captured by a far-infrared camera 211 and a visible-light camera captured by a visible-light camera 212); 
determining a first sensor data portion of the first sensor data, the first sensor data portion corresponding to a potential object in the vicinity of the vehicle (para. [0088], position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor); 
based on the first sensor data portion, determining a second sensor data portion of the second sensor data, the second sensor data portion corresponding to a location of the potential object (para. [0088], [0098], the region extraction section 201 may be configured so as to extract a feature amount from each of the far-infrared image captured by the far-infrared camera 211 and the visible-light image captured by the visible-light camera 212 and extract the region of interest in accordance with the extracted feature amount; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor); and 
determining the entry of the occupancy map (para. [0065], The situation recognition section 153 performs a process of recognizing a situation regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100. The situation recognition map is supposed, for example, to be an Occupancy Grid Map) based on the first sensor data portion and the second sensor data portion (para. [0058], [0065], [0084], The vehicle exterior information detection section 141 performs a detection process on exterior information regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100. For example, the vehicle exterior information detection section 141 performs processes of detecting, recognizing, and tracking objects around the host vehicle, and performs a process of detecting the distance to the objects; The situation recognition section 153 performs a process of recognizing a situation regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100, such as the self-location estimation section 132, the vehicle exterior information detection section 141, the vehicle interior information detection section 142, the vehicle state detection section 143, and the map analysis section 151; Furthermore, it is conceivable that the far-infrared camera 211 and the visible-light camera 212 may be incorporated as component elements of the data acquisition section 102 in the vehicle control system 100 depicted in FIG. 1).

	
	Regarding claim 2, Satoh discloses a computer implemented method wherein the first sensor comprises a radar sensor (distance sensor in fig. 2, para. [0088], [0098], Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor).


	Regarding claim 3, Satoh discloses a computer implemented method wherein the second sensor comprises a camera (211 and 212 in fig. 2, para. [0084], The image processing apparatus 200 depicted in FIG. 2 inputs a far-infrared image captured by a far-infrared camera 211 and a visible-light camera captured by a visible-light camera 212).


	Regarding claim 10, Satoh discloses a computer implemented method wherein the second sensor data portion is determined so that an area in the vicinity of the vehicle covered by the second sensor data portion is related to an area in the vicinity of the vehicle covered by the first sensor data portion (para. [0088], [0098], Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor).


	Regarding claim 17, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


	Regarding claim 18, Satoh discloses a system further comprising: 
the vehicle (para. [0013], vehicle control system); 
the first sensor (distance sensor in fig. 2); and 
the second sensor (211 and 212 in fig. 2).


Regarding claim 19, Satoh discloses a system wherein the first sensor comprises a radar sensor(distance sensor in fig. 2, para. [0088], Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor), and 
wherein the second sensor comprises a camera (211 and 212 in fig. 2, para. [0084], The image processing apparatus 200 depicted in FIG. 2 inputs a far-infrared image captured by a far-infrared camera 211 and a visible-light camera captured by a visible-light camera 212).


Regarding claim 20, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) in view of Murveit et al (US20210064890).
Regarding claim 4, Satoh fails to teach a computer implemented method,
wherein the first sensor data comprises a plurality of measurements of the first sensor stacked over time or a plurality of measurements of the first sensor that have been processed by a first neural network and stacked over time; and 
wherein the second sensor data comprises a plurality of measurements of the second sensor stacked over time or a plurality of measurements of the second sensor that have been processed by a second neural network and stacked over time.

However Murveit teaches wherein first sensor data comprises a plurality of measurements of a first sensor stacked over time or a plurality of measurements of the first sensor that have been processed by a first neural network and stacked over time (212 in fig. 2, 308 in fig. 3 and 412 in fig. 4, para. [0042], [0069], As used throughout this specification, a sensor sample that is referred to as being captured at a “time point” may be captured over a duration of time, e.g., a sensor sample generated by a lidar sensor may consist of data captured during one revolution of the lidar sensor over a 100 ms duration of time; That is, the training system 400 may generate training examples by processing logged sensor data 416 to reliably associate sensor data measured over a first duration of time with sensor data measured at a subsequent time point (e.g., which characterizes agent occupancy in a target region several seconds later)); and 
wherein second sensor data comprises a plurality of measurements of a second sensor stacked over time or a plurality of measurements of the second sensor that have been processed by a second neural network and stacked over time (212 in fig. 2, 310 in fig. 3 and 412 in fig. 4, para. [0069], That is, the training system 400 may generate training examples by processing logged sensor data 416 to reliably associate sensor data measured over a first duration of time with sensor data measured at a subsequent time point (e.g., which characterizes agent occupancy in a target region several seconds later)).

Therefore taking the combined teachings of Satoh and Murveit as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Murveit into the method of Satoh. The motivation to combine Murveit and Satoh would be generate more accurate occupancy outputs (para. [0026] of Murveit).


Regarding claim 14, Satoh fails to teach a computer implemented method wherein the entry of the occupancy map is determined using an artificial neural network based on the first sensor data portion and the second sensor data portion.
However Murveit teaches wherein an entry of the occupancy map (302 in fig. 3, para. [0061], The occupancy prediction output 302 may be represented, e.g., as a sequence of heat maps which each characterize occupancy likelihoods for a grid of target regions during a respective future time interval) is determined using an artificial neural network (300 in fig. 3, 412 in fig. 4) based on a first sensor data portion (304 and 308 in fig. 3) and a second sensor data portion (306 and 310 in fig. 3).
Therefore taking the combined teachings of Satoh and Murveit as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Murveit into the method of Satoh. The motivation to combine Murveit and Satoh would be to generate more accurate occupancy outputs (para. [0026] of Murveit).


Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) in view of Vignard et al (US20210334556).
Regarding claim 5, Satoh fails to teach a computer implemented method further comprising the following steps carried out by the computer hardware components: 
determining a segmented image based on the second sensor data; and 
determining a segmented image portion of the segmented image, 
wherein the entry of the occupancy map is determined further based on the segmented image portion.

However Vignard teaches determining a segmented image based on second sensor data (S2 and S3 in fig. 3, para. [0075], A deep neural work (step 2) takes monocular RGB input x (step S1) and predicts an estimate of the segmentation s); and 
determining a segmented image portion of the segmented image (para. [0040], The underlying assumption is that objects with height h<D are visible in the 2D image and are in the limits of the occupancy grid. The occupancy grid is output from the segmented image shown in steps S3 and S4 in fig. 3), 
wherein the entry of a occupancy map is determined further based on the segmented image portion (S11 in fig. 3, para. [0072], [0096], the method fuses 3D point cloud input I (step S6) from a LIDAR with 2D image input x from an RGB camera (step S1) in order to obtain a semantic grid y (step S11) from a bird's eye view centered on the system; The occupancy grid o and the intermediate representation p are both fed into a deep neural network (cf. step S10), which outputs the semantic grid y (cf. step S11)).

Therefore taking the combined teachings of Satoh and Vignard as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Vignard into the method of Satoh. The motivation to combine Vignard and Satoh would be to determine a semantic grid of an environment of a vehicle which represents an occupancy grid containing semantic information (para. [0018] of Vignard) which provides information about free space that does not depend on the type of the sensor (para. [0010] of Vignard) to provide an accurate map of the scene with possible obstacles (para. [0011] of Vignard).


Regarding claim 7, Satoh fails to teach a computer implemented method wherein the first sensor data portion comprises a first sensor patch of a pre-determined first sensor data portion size, and wherein the second sensor data portion comprises a second sensor patch of a pre-determined second sensor data portion dimension size.
However Vignard teaches wherein a first sensor data portion (tensor “o” in fig. 3) comprises a first sensor patch of a pre-determined first sensor data portion size (para. [0096], The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensor “o” has a defined size. The claim does not define the pre-determined size and there the size is considered arbitrary), and wherein a second sensor data portion (tensor “p” in fig. 3) comprises a second sensor patch of a pre-determined second sensor data portion dimension size (para. [0096], The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensor “p” has a defined size. The claim does not define the pre-determined size and there the size is considered arbitrary).
Therefore taking the combined teachings of Satoh and Vignard as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Vignard into the method of Satoh. The motivation to combine Vignard and Satoh would be to determine a semantic grid of an environment of a vehicle which represents an occupancy grid containing semantic information (para. [0018] of Vignard) which provides information about free space that does not depend on the type of the sensor (para. [0010] of Vignard) to provide an accurate map of the scene with possible obstacles (para. [0011] of Vignard).


Regarding claim 8, Satoh fails to teach a computer implemented method wherein the first sensor data portion size and the second sensor data portion size are multi-dimensional data with identical size in at least one dimension.
However Vignard teaches wherein a first sensor data portion size (tensor “o” in fig. 3) and a second sensor data portion size (tensor “p” in fig. 3) are multi-dimensional data with identical size in at least one dimension (para. [0096], The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensors o and p have the same dimensions. Tensors o and p are at least two-dimensional as shown in fig. 3).
Therefore taking the combined teachings of Satoh and Vignard as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Vignard into the method of Satoh. The motivation to combine Vignard and Satoh would be to determine a semantic grid of an environment of a vehicle which represents an occupancy grid containing semantic information (para. [0018] of Vignard) which provides information about free space that does not depend on the type of the sensor (para. [0010] of Vignard) to provide an accurate map of the scene with possible obstacles (para. [0011] of Vignard).


Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) and Vignard et al (US20210334556) in view of Murveit et al (US20210064890).
Regarding claim 6, the modified invention of Satoh fails to teach a computer implemented method wherein the segmented image is determined using a third neural network.
However Murveit teaches wherein a segmented image is determined using a third neural network (para. [0064], In this example, the occupancy prediction neural network may crop the camera images 304 in accordance with the output of the cropping neural network before providing them to the image feature neural network 308. The occupancy prediction neural network is a third neural network in addition to neural networks 308 and 310 in fig. 3).
Therefore taking the combined teachings of Satoh and Vignard with Murveit as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Murveit into the method of Satoh and Vignard. The motivation to combine Murveit, Vignard and Satoh would be to generate more accurate occupancy outputs (para. [0026] of Murveit).


Regarding claim 9, the modified invention of Satoh teaches a computer implemented method wherein the multi-dimensional data comprises dimensions related to width, height (para. [0096] of Vignard, The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensors o and p have the same dimensions. Tensors o and p are at least two-dimensional as shown in fig. 3 wherein the two dimensions are known in the art to be length/height and width), and features (output of S8 in fig.3 , para. [0021], [0081], [0089] of Vignard, The semantic characteristics may include classes like e.g. road, car, pedestrian, sidewalk, building, car, vegetation, etc; In particular, the Bayesian Filter method is used to predict the occupancy and dynamic state of the cells in an occupancy grid map; Fusing the geometric information from the occupancy grid o (cf. step S9) obtained from LIDAR input I and the semantic information s (cf. step S3) obtained from the projective RGB input x), and 
wherein the multi-dimensional data of the first sensor data portion size and the multi-dimensional data of the second sensor data portion have identical size in the dimensions related to width and height (para. [0096] of Vignard, The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensors o and p have the same dimensions. Tensors o and p are at least two-dimensional as shown in fig. 3 wherein the two dimensions are known in the art to be length/height and width).

The modified invention of Satoh fails to teach wherein the multi-dimensional data comprises dimensions related to time. However Murveit teaches wherein multi-dimensional sensor data comprises dimensions related to time (212 in fig. 2, 308 in fig. 3 and 412 in fig. 4, para. [0042], [0069], As used throughout this specification, a sensor sample that is referred to as being captured at a “time point” may be captured over a duration of time, e.g., a sensor sample generated by a lidar sensor may consist of data captured during one revolution of the lidar sensor over a 100 ms duration of time; That is, the training system 400 may generate training examples by processing logged sensor data 416 to reliably associate sensor data measured over a first duration of time with sensor data measured at a subsequent time point (e.g., which characterizes agent occupancy in a target region several seconds later)).

Therefore taking the combined teachings of Satoh and Vignard with Murveit as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Murveit into the method of Satoh and Vignard. The motivation to combine Murveit, Vignard and Satoh would be to generate more accurate occupancy outputs (para. [0026] of Murveit).


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) in view of Swaminathan (US20200326420).
Regarding claim 11, Satoh fails to teach a computer implemented method wherein the second sensor data portion is determined based on mapping corner points of the first sensor data portion to the second sensor data.
However Swaminathan teaches mapping corner points of first sensor data portion to second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor data portion (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600).
Therefore taking the combined teachings of Satoh and Swaminathan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Swaminathan into the method of Satoh. The motivation to combine Swaminathan and Satoh would be to provide for more accurate and reliable fusion of camera and radar data, and hence more accurate and reliable detection of objects, which in turn provides for more accurate, reliable, and safe operation of a vehicle (para. [0035] of Swaminathan).


Regarding claim 12, Satoh fails to teach a computer implemented method wherein the second sensor data portion is determined based on mapping every point of the first sensor data portion to the second sensor data.
However Swaminathan teaches mapping every point of the first sensor data portion to the second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor data portion (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600).
Therefore taking the combined teachings of Satoh and Swaminathan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Swaminathan into the method of Satoh. The motivation to combine Swaminathan and Satoh would be to provide for more accurate and reliable fusion of camera and radar data, and hence more accurate and reliable detection of objects, which in turn provides for more accurate, reliable, and safe operation of a vehicle (para. [0035] of Swaminathan).


Regarding claim 13, Satoh fails to teach a computer implemented method wherein the second sensor data portion is determined based on mapping corner points of the first sensor data portion to the second sensor data; and 
wherein the second sensor data portion is determined based on mapping every point of the first sensor data portion to the second sensor data.

However Swaminathan teaches mapping corner points of first sensor data portion to second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor data portion (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600); and
mapping every point of the first sensor data portion to the second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor data portion (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600).
Therefore taking the combined teachings of Satoh and Swaminathan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Swaminathan into the method of Satoh. The motivation to combine Swaminathan and Satoh would be to provide for more accurate and reliable fusion of camera and radar data, and hence more accurate and reliable detection of objects, which in turn provides for more accurate, reliable, and safe operation of a vehicle (para. [0035] of Swaminathan).


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) and Murveit et al (US20210064890) in view of Peake et al (US20200074266).
Regarding claim 15, the modified invention of Satoh fails to teach a computer implemented method wherein the artificial neural network is trained based on at least one of manually labelled occupancy grid map data.
However Peake teaches wherein an artificial neural network is trained based on at least one of manually labelled occupancy grid map data (para. [0115], [0119], [0136], Alternatively, the segmentation module 510 may utilize a neural network that has been trained to identify distinct objects or surfaces within the environment (e.g., using supervised learning with manually generated labels for different objects within test data point clouds, etc.), or another type of machine learning based model; In some embodiments, the perception signals 508 include data representing “occupancy grids” (e.g., one grid per T milliseconds), with each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment; Occupancy grids may be used to train machine learning models and/or self-driving control architectures for the control of autonomous vehicles).
Therefore taking the combined teachings of Satoh and Murveit with Peake as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Peake into the method of Satoh and Murveit. The motivation to combine Murveit, Peake and Satoh would be to improve the efficiency and effectiveness of generating and/or collecting numerous autonomous driving datasets, and also address safety concerns with respect to generating sufficient datasets in a non-dangerous and controlled manner when training autonomous vehicles in real-world driving applications (para. [0006] of Peake).


Regarding claim 16, the modified invention of Satoh fails to teach a computer implemented method wherein the artificial neural network is trained based on occupancy grid map data determined based on a third sensor.
However Peake teaches wherein an artificial neural network is trained based on occupancy grid map data (para. [0119], [0136], ; In some embodiments, the perception signals 508 include data representing “occupancy grids” (e.g., one grid per T milliseconds), with each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment; Occupancy grids may be used to train machine learning models and/or self-driving control architectures for the control of autonomous vehicles) determined based on a third sensor (Sensor Data M in fig. 5 used to generate 508).
Therefore taking the combined teachings of Satoh and Murveit with Peake as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Peake into the method of Satoh and Murveit. The motivation to combine Murveit, Peake and Satoh would be to improve the efficiency and effectiveness of generating and/or collecting numerous autonomous driving datasets, and also address safety concerns with respect to generating sufficient datasets in a non-dangerous and controlled manner when training autonomous vehicles in real-world driving applications (para. [0006] of Peake).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663